      Case 1:19-cv-02645-AJN-KHP Document 223 Filed 10/14/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CITY OF ALMATY, KAZAKHSTAN
and BTA BANK JSC,
                                                                                10/14/2020
                      Plaintiffs,

                       v.
                                                           No. 19 Civ. 2645 (AJN) (KHP)
FELIX SATER, DANIEL RIDLOFF, BAYROCK
GROUP INC., GLOBAL HABITAT SOLUTIONS,
INC., RRMI-DR LLC, FERRARI HOLDINGS LLC,
and MEM ENERGY PARTNERS LLC,

                      Defendants.



                                         ORDER

       WHEREAS, Plaintiffs previously noticed the corporate depositions of Defendants

Bayrock Group Inc. (“Bayrock”) and Global Habitat Solutions, Inc. (“GHS”) under Federal Rule

of Civil Procedure 30(b)(6);

       WHEREAS, counsel for Bayrock and GHS informed counsel for Plaintiffs that

Defendant Felix Sater would act as the corporate representative for both Bayrock and GHS;

       WHEREAS, in addition to the corporate depositions of Bayrock and GHS, Plaintiffs have

informed both Defendants and the Court of their intention to separately depose Sater in his

personal capacity;

       WHEREAS, this Court has the power to enter an order compelling attendance at a

deposition;

       WHEREAS, the parties jointly request that the Court so order agreed-upon dates for the

corporate depositions of Bayrock and GHS and the personal deposition of Sater;

       WHEREAS, both depositions will occur by remote means;
         Case 1:19-cv-02645-AJN-KHP Document 223 Filed 10/14/20 Page 2 of 2




          IT IS HEREBY ORDERED:

          1.   Felix Sater shall appear in his capacity as the corporate representative of Bayrock

Group Inc. and Global Habitat Solutions, Inc. at their corporate deposition under Rule 30(b)(6) at

9:30 AM on October 29, 2020. Should the combined corporate deposition take fewer than seven

hours, Plaintiffs may begin the deposition of Mr. Sater in his individual capacity.

          2.   Felix Sater shall appear in his individual capacity for his deposition at 9:30 AM

on November 30, 2020.

          3.   Nothing in this Order prevents any party from seeking further relief from the

Court concerning the depositions of Bayrock Group Inc., Global Habitat Solutions, Inc., or Felix

Sater.

SO ORDERED.

Dated:                October 14 , 2020
                                                             Katharine H. Parker
                                                             United States Magistrate Judge




                                                     2
